Per Curiam.

Appellant contends that the medical reports in issue attributed claimant’s disability to non-allowed conditions. Appellant submits that the only condition allowed is “[hjerniated nucleus pulposes L5-S1 on *93right.” Since the medical reports consistently referred to “lumbar strain” and “low back pain” with respect to claimant’s condition, appellant argues that claimant’s condition is not compensable.
In our view, the commission did not abuse its discretion in refusing to hear appellant’s appeal and, thus, we uphold the granting of temporary total compensation to claimant, because there was “some evidence” to support such a decision. See State, ex rel. Burley, v. Coil Packing, Inc. (1987), 31 Ohio St. 3d 18, 31 OBR 70, 508 N.E. 2d 936.
A review of the record indicates that the commission was apparently satisfied that claimant’s condition was basically the same condition that had been previously compensated. As we stated in Burley, supra, at 20, 31 OBR at 72, 508 N.E. 2d at 938:
“* * * [T]he party which challenges the Industrial Commission’s determination as to the extent of disability bears the burden of demonstrating that the commission’s determination manifests an abuse of discretion and, in this context, abuse of discretion has been repeatedly defined as a showing that the commission’s decision was rendered without some evidence to support it. State, ex rel. Elliott, v. Indus. Comm. (1986), 26 Ohio St. 3d 76, 79, 26 OBR 66, 68, 497 N.E. 2d 70, 72; State, ex rel. Milburn, v. Indus. Comm. (1986), 26 Ohio St. 3d 119, 121, 26 OBR 102, 103, 498 N.E. 2d 440, 441; State, ex rel. Rouch, v. Eagle Tool & Machine Co., supra [(1986), 26 Ohio St. 3d 197], at 198, 26 OBR [289] at 290, 498 N.E. 2d [464] at 466.”
Since the medical reports of Dr. Matrka do indeed appear to constitute “some evidence” to support the commission’s decision, we affirm the court of appeals’ denial of appellant’s request for a writ of mandamus.

Judgment affirmed.

Moyer, C.J., Sweeney, Douglas, H. Brown and Resnick, JJ., concur.
Holmes and Wright, JJ., dissent.